Case 3:17-cv-00188-RDM Document 21 Filed 08/26/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   
 

MARY BUCHANAN,
Plaintiff, FILED
V. :  3:47-CV-00188 SCRANTON
: (JUDGE MARIANI)
KILOLO KIJAKAZI", AUG 2.8 202)
: oO
Defendant. ; SRE on eee

MEMORANDUM OPINION

On February 1, 2017, Plaintiff Mary Buchanan filed a Complaint seeking judicial
review of a final decision made by Defendant Nancy A. Berryhill, Acting Commissioner of
Social Security, denying her application for Social Security Disability benefits. (Doc. 1).
This matter was referred to Magistrate Judge Joseph F. Saporito, Jr. to prepare a Report
and Recommendation (“R&R”). On March 14, 2018, Magistrate Judge Saporito issued an
R&R (Doc. 17) recommending that the final decision of the Commissioner be vacated and
that this case be remanded for further proceedings. Defendant, the Commissioner of Social
Security, filed Objections to the Magistrate Judge’s Report and Recommendation
(“Objections”) (Doc. 18) on March 27, 2018. Plaintiff did not file a response to Defendant's

Objections. For the reasons discussed below, the Court will adopt the pending R&R,

 

' Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure and 42 U.S.C. § 405(g),
Commissioner Kilolo Kijakazi is automatically substituted as the named Defendant in place of the former
Commissioner of Social Security.
Case 3:17-cv-00188-RDM Document 21 Filed 08/26/21 Page 2 of 10

overrule Defendant's Objections, vacate the Commissioner's decision and remand for
further proceedings.

A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28
U.S.C. § 636(b)(1}(B). If a party timely and properly files a written objection to a Magistrate
Judge's Report and Recommendation, the District Court “shall make a de novo
determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” /d. at § 636(b)(1)(C); see also, Brown v.
Astrue, 649 F.3d 193, 195 (3d Cir. 2011); M.D. Pa. Local Rule 72.3. Because Defendant's
Objections are both timely and specific, the Court will conduct the required de novo review
of Magistrate Judge Saporito’s R&R findings.

When reviewing the Commissioner's final decision denying a claimant's application
for Disability Insurance Benefits, a District Court is limited to a deferential review of whether
there is substantial evidence to support the findings of the Commissioner. See 42 U.S.C.
§§ 405(g), 1383(c){3); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200 (3d Cir. 2008).
Substantial evidence “does not mean a large or considerable amount of evidence, but rather
‘such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988) (quoting Consol. Edison Co.

of New York v. N.L.R.B., 305 U.S. 197, 229 (1938)). Factual findings which are supported

2
Case 3:17-cv-00188-RDM Document 21 Filed 08/26/21 Page 3 of 10

by substantial evidence must be upheld. Ficca v. Astrue, 901 F. Supp. 2d, 533, 536 (M.D.
Pa. 2012) (citing 42 U.S.C. § 405(g); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001).

Here, Defendant’s Objections assert that the Court should reject “one aspect” of the
R&R, which is Magistrate Judge Saporito’s recommendation to remand “based only on the
ALJ's analysis of the medical opinions.” (Doc. 18 at 1). Defendant objects to this aspect of
the R&R for three reasons, which the Court will address in turn.

First, Defendant argues that the ALJ did not need to specifically rely on a medical
opinion to formulate the claimant's RFC. (Doc. 18 at 4). In support of this argument,
Defendant primarily relies on Third Circuit precent Chandler v. Comm’r of Soc. Sec., 667
F.3d 356 (3d Cir. 2011), arguing that that ALJ did not need to rely on medical opinion
evidence when determining Plaintiffs residual functional capacity (RFC).

Under the current regulations, “[t]he ALJ — not treating or examining physicians or
State agency consultants — must make the ultimate disability and RFC determinations.”
Chandler, 667 F.3d at 361 (citing 20 C.F.R. §§ 404.1527(e)(1), 404.1546(c)). Further, in
Titterington v. Barnhart, 174 F. App’x 6, 11 (3d Cir. 2006), a panel of the Third Circuit
concluded that “[t]here is no legal requirement that a physician have made the particular
findings that an ALJ adopts in the course of determining an RFC.” Thus, Defendant is
correct that the RFC assessment is an administrative finding that is the exclusive province
of the ALJ, and not the province of treating physicians or other medical providers. See e.g.,

Chandler, 667 F.3d at 361.
Case 3:17-cv-00188-RDM Document 21 Filed 08/26/21 Page 4 of 10

However, Defendant’s assertion that “[f}he R&R recommends remand because the
ALJ did not ‘base his decision that [Plaintiff] could perform light work’ on a specific type of
evidence, namely medical opinion evidence” is not an accurate depiction of the R&R’s
conclusion. Rather, the Magistrate Judge found that “the ALJ’s decision to reject the
opinions of Dr. Moola and Dr. Balogh, Jr., and the ALJ’s determination of Ms. Buchanan's
RFC, cannot be said to be supported by substantial evidence” and therefore recommends
remand on that basis. (Doc. 17 at 53). This recommendation is not based on any
requirement that the ALJ necessarily rely on particular medical opinion evidence when
determining Plaintiffs RFC. To the extent that Defendant objects to the R&R’s finding that
the ALJ’s decision to reject the medical opinion evidence when crafting Plaintiff's RFC is not
supported by substantial evidence, the Court will overrule such objection.

Under the substantial evidence standard, the ALJ must provide “a clear and
satisfactory basis on which” his decision rests. Cotter v. Harris, 642 F.2d 700, 704 (3d Cir.
1981}. In resolving conflicts in the evidence, the ALJ must indicate which evidence was
accepted, which evidence was rejected, and the reasons for rejecting such evidence. /d. at
706-07.

As for medical opinion evidence, an ALJ is guided in his evaluation by the factors

outlined in 20 C.F.R. § 404.1527(c).2 Specifically with regard to the opinion of a treating

 

2 For claims filed before March 27, 2017, the rules in § 404.1527(c) apply. For claims filed on or
after March 27, 2017, the rules in § 404.1520c apply.
4
Case 3:17-cv-00188-RDM Document 21 Filed 08/26/21 Page 5 of 10

physician, the Third Circuit has acknowledged that while such opinion does not bind the ALJ
when determining a claimant's RFC, “treating and examining physician opinions often
deserve more weight than the opinions of doctors who review records.” Chandler, 667 F.3d
at 361; see also Carter v. Comm’r of Soc. Sec., 511 F. App’x 204, 205-06 (3d Cir. 2013)
(quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (“We are mindful that the report
of a treating physician ‘should be accorded great weight,’ especially when that physician's
treatment records or opinion ‘reflect expert judgment based on a continuing observation of
the patient's condition over a prolonged period of time.’). Ultimately, “[aln ALJ may reject a
treating physician's opinion outright only on the basis of contradictory medical evidence, but
may afford a treating physician's opinion more or less weight depending upon the extent to
which supporting explanations are provided. Plummer, 186 F.3d at 429 (citing Newhouse v.
Heckler, 753 F.2d 283, 286 (3d Cir. 1985)).

Here, when determining Plaintiffs RFC, the ALJ essentially rejected the entirety of
treating physician Dr. Jagadeesh K. Moola’s opinion, finding that it “is not supported by the
record as a whole.” (Doc. 9-2 at 23). The ALJ found that Dr. Moola’s opinion “appears to
place improper weight on the claimant's incredible allegations.” (/d. at 23). The ALJ also
found that the fact that Dr. Moola has not referred Plaintiff for “additional or more intensive
treatment” supports a conclusion “that her condition is more stable and allows for a broader
functional profile than suggested.” (id. at 24). Further, the ALJ found that Dr. Moola’s

opinion “wholly ignores [Plaintiff's] history of drug and alcohol abuse,” and that “such alcohol

5
Case 3:17-cv-00188-RDM Document 21 Filed 08/26/21 Page 6 of 10

abuse indicates . . . that the claimant’s baseline functioning when not abusing drugs or
alcohol is generally broader than alleged.” However, the ALJ also noted that “the claimant's
drug and alcohol abuse is not material.” (/d).

First, the ALJ did not explain the weight given to the medicai opinion of Dr. Moola.
(See Doc. 9-2 at 23-24). This runs afoul of the Third Circuit’s clear directive that “[aJn ALJ
must explain the weight given to physician opinions.” Chandler, 667 F.3d at 362. Second,
while the ALJ briefly recognized that Dr. Moola was “a treating physician,” he seemed to
give little consideration to this fact, despite the Third Circuit's recognition that such opinion
should often be accorded great weight. See Chandler, 667 F.3d at 361; Plummer, 186 F.3d
at 429. Third, the ALJ’s evaluation of other evidence in the record, such as Plaintiff's history
of drug and alcohol abuse and the fact that Dr. Moola did not refer Plaintiff for “additional or
more intensive treatment,” suggests that he has substituted his own opinion for that of a
physician, even though it is well-established that “an ALJ is not free to employ her own
expertise against that of a physician who presents competent medical evidence.” Plummer,
186 F.3d at 429.

Moreover, the ALJ gave “limited weight” to the opinion of Dr. Robert J. Balogh, a
State Agency non-examining medical consultant who provided the only other medical
opinion evidence of record. (/d). As Magistrate Judge Saporito noted, by assigning such
limited weight to Dr. Balogh’s opinion, the ALJ was left without a single medical opinion to

rely upon when reaching his RFC determination. In reaching this conclusion, the ALJ stated

6
Case 3:17-cv-00188-RDM Document 21 Filed 08/26/21 Page 7 of 10

that Dr. Balogh’s “restriction to light exertional work is justified by imaging of the knees and
back, as well as reports of complications from chronic kidney disease. These reports are
consistent with the claimant's allegations to the extent that they may be found credible.”
(Doc. 9-2 at 23). Based on the foregoing, the Court agrees with Magistrate Judge
Saporito’s assessment that the ALJ seemed to impermissibly engage in the lay evaluation
of medical evidence when assigning weight to Dr. Balogh’s opinion. See Morales v. Apfel,
225 F.3d 310, 318 (3d Cir. 2000) (quoting Kent v. Schweiker, 710 F.2d 110, 115 (3d Cir.
1993) (“The ALJ cannot, as he did here, disregard this medical opinion based solely on his
own ‘amorphous impressions, gleaned from the record and from his evaluation of [the
claimant]’s credibility.’”).

Thus, a review of the record reveals that the ALJ’s decision to reject or give limited
weight to the opinions of Dr. Moola and Dr. Balogh when determining Plaintiff's RFC is not
supported by substantial evidence. The decision of the Commissioner denying Plaintiff's
application for benefits under Title II of the Social Security Act should therefore be vacated
and remanded to conduct a new administrative hearing.

Second, similar to its first argument, Defendant argues that “the ALJ did not need to
rely on a medical opinion to find Dr. Moola’s opinion not persuasive.” (Doc. 18 at 11).
Taking issue with the R&R’s citation to Burns v. Colvin, 156 F. Supp.3d 579, 588 (M.D. Pa.
2016), Defendant claims that “[t]he R&R here also perpetuates a mistake that some district

court decisions have advanced — that an ALJ cannot discount a treating source’s opinion by

7
Case 3:17-cv-00188-RDM Document 21 Filed 08/26/21 Page 8 of 10

relying on medical evidence without a contrary medical opinion.” (Doc. 18 at 11). Again,
Defendant has misstated the conclusion reached by the Magistrate Judge in the R&R. As
discussed above, the R&R recommends remand to the Commissioner based on a finding
that the ALu’s decision to essentially reject all medical opinion evidence, including Dr.
Moola’s opinion, when formulating Plaintiffs RFC lacked the support of substantial
evidence. Such a finding is not the equivalent of requiring the ALJ to point to a specific,
contrary medical opinion in order to discount the opinion of Plaintiff's treating physician.
The fact that the ALJ did not have a contrary medical opinion to rely on when rejecting the
opinion of Dr. Moola, among the other reasons discussed above, simply adds to the fact
that the ALJ’s RFC determination was not supported by substantial evidence.

Moreover, Burns does not stand for the absolute proposition that “an ALJ cannot
discount a treating source's opinion by relying on medical evidence without a contrary
medical opinion” as Defendant claims. (Doc. 18 at 11). Rather, the District Court in Burns
observed that observed that “[i]n a slew of decisions, the Third Circuit holds that no
reasonable mind would find the ALJ’s evidence to be adequate when the ALJ rejects every
medical opinion in the record with only lay reinterpretations of medical evidence.” Burns,
156 F. Supp.3d at 583 (citing Frankenfield v. Bowen, 861 F.2d 405, 408 (3d Cir.1988); Doak
v. Heckler, 790 F.2d 26, 29-30 (3d Cir.1986); Ferguson v. Schweiker, 765 F.2d 31, 37, 36-
37 (3d Cir.1985); Kent v. Schweiker, 710 F.2d 110, 115 (3d Cir.1983); Van Horn v.

Schweiker, 717 F.2d 871, 874 (3d Cir.1983); Kelly v. R.R. Ret. Bd., 625 F.2d 486, 494 (3d

8
Case 3:17-cv-00188-RDM Document 21 Filed 08/26/21 Page 9 of 10

Cir.1980); Rossi v. Califano, 602 F.2d 55, 58-59, (3d Cir.1979); Fowler v. Califano, 596
F.2d 600, 603 (3d Cir.1979); Gober v. Matthews, 574 F.2d 772, 777 (3d Cir.1978)). The
District Court further noted that this demonstrates the Third Circuit’s recognition of “the
special deference owed to medical opinions from treating sources,” and that “[njo
subsequent binding precedential Third Circuit decision or enactment overrules these cases.
These cases remain binding precedent.” /d.

Finally, Defendant argues that “the Court should not remand because the ALJ did
not specifically discuss each factor in 20 C.F.R. § 404.1527.” (Doc. 18 at 22). Defendant
asserts that not only would it be inconsistent with Third Circuit precedent to remand due to
the ALu’s failure to explicitly address each factor in his decision, but that the ALJ's analysis
nonetheless demonstrates that he considered each of the relevant factors. (See Doc. 18 at
22 - 25).

As discussed above, 20 C.F.R. § 404.1527 provides the factors that an ALJ must
consider when deciding the weight to give a medical opinion. It is true, as Defendant points
out, that it appears the Third Circuit has not specifically addressed whether an ALJ must
explicitly discuss each factor listed in § 404.1527 in his decision. It is also true that other
district courts within this Circuit have found that the ALJ does not need to specifically
discuss each factor § 404.1527 as long as it is clear from the decision that he considered
each factor in his analysis. See Gatto v. Comm’r of Soc. Sec., No. 3:19-CV-12408, 2020

WL 5810567, at *6 (D. N.J. Sept. 30, 2020) (finding that “[ijt is clear from the ALJ’s Decision

9
Case 3:17-cv-00188-RDM Document 21 Filed 08/26/21 Page 10 of 10

the ALJ considered each of these factors,” even though the ALJ did not explicitly list the §
404.1527 factors in his discussion); Ludrosky v. Berryhill, No. 16-1895, 2018 WL 692094, at
*2 (W.D. Pa. Feb. 2, 2018) (“When assessing the weight to be assigned to a non-treating
source, an ALJ is not required to discuss every factor listed in 20 C.F.R. § 404.1527(c)(1)’).

Nonetheless, here, the ALJ's failure to explicitly discuss each factor listed in §
404.1527 in his analysis is not the sole reason that the R&R recommends remand to the
Commissioner.’ As discussed above, remand is still appropriate in this matter, as the ALJ's
decision to reject or assign limited weight to the only two medical opinions of record, one
being that of Plaintiff's treating physician, leaves his decision unsupported by substantial
record evidence.

Accordingly, the Court will overrule Defendant's Objections (Doc. 18). The Court will
adopt the pending R&R (Doc. 17), vacate the Commissioner's final decision denying
Plaintiff's application for benefits under Title II of the Social Security Act, and remand to the
Commissioner to conduct a new administrative hearing on Plaintiff's claim. A separate

Order follows.

 

 

ani ~
United States District Judge

 

3 As discussed in the text, Magistrate Judge Saporito also found that the ALu’s decision to reject
the medical opinion evidence when determining Plaintiff's RFC was not supported by substantial evidence
because “it appears the ALJ impermissibly engaged in the lay evaluation of medical evidence” and “[t]he
ALu’s decision to afford little weight to DR. Moola’s opinion is without proper evidentiary support given that
he likewise rejected the remaining medical opinion.” (Doc. 17 at 51- 52).

10
